 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                              No. 2: 18-cv-2555 KJM KJN P
12                        Plaintiff,
                                                         FINDINGS AND RECOMMENDATIONS
13            v.
14    SISKIYOU COUNTY, et al.,
15                        Defendants.
16

17          By an order filed October 3, 2018, plaintiff was ordered to file a completed in forma

18   pauperis affidavit and a certified copy of his prison trust account statement, or pay the filing fee.

19   In this order, plaintiff was cautioned that failure to comply with the order would result in a

20   recommendation that this action be dismissed. The thirty days period has now expired, and

21   plaintiff has not filed an in forma pauperis application or paid the filing fee.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, any party may file written

27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
                                                         1
 1   objections shall be filed and served within fourteen days after service of the objections. The

 2   parties are advised that failure to file objections within the specified time may waive the right to

 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: November 16, 2018

 5

 6

 7

 8
     Bon2555.fr
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
